Exhibit 10.16

 

METRO PLAZA

 

25 METRO DRIVE

SAN JOSE, CALIFORNIA

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

CA-METRO PLAZA LIMITED PARTNERSHIP

(“LANDLORD”)

 

AND

 

CAPTIVA SOFTWARE CORPORATION

(“TENANT”)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.    Basic Lease Information    1 2.    Lease Grant    2 3.    Adjustment of
Commencement Date; Possession    3 4.    Rent    3 5.    Compliance with Laws;
Use    3 6.    Security Deposit    4 7.    Building Services    4 8.   
Leasehold Improvements    5 9.    Repairs and Alterations    5 10.    Entry by
Landlord    6 11.    Assignment and Subletting    6 12.    Liens    7 13.   
Indemnity and Waiver of Claims    7 14.    Insurance    7 15.    Subrogation   
7 16.    Casualty Damage    8 17.    Condemnation    8 18.    Events of Default
   9 19.    Remedies    9 20.    Limitation of Liability    10 21.    Relocation
   10 22.    Holding Over    11 23.    Subordination to Mortgages; Estoppel
Certificate    11 24.    Notice    11 25.    Surrender of Premises    11 26.   
Miscellaneous    12

 



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the
12th day of January, 2004, by and between CA-METRO PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and CAPTIVA SOFTWARE CORPORATION, a
Delaware corporation (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of the Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit F
(Additional Provisions), and Exhibit G (Parking Agreement).

 

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 25 Metro Drive, San Jose,
California, California, commonly known as 25 Metro Drive, commonly known as
Metro Plaza. “Rentable Square Footage of the Building” is deemed to be 391,615
square feet, based upon the combined rentable area of the buildings described in
Section 1.04 below.

 

  1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 4th floor and known as Suite No. 400. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered part of the
Premises. The “Rentable Square Footage of the Premises” is deemed to be 24,365
square feet. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.

 

  1.03 “Base Rent”:

 

Period or Months of Term

--------------------------------------------------------------------------------

  

Annual Rate


Per Square Foot

--------------------------------------------------------------------------------

  

Monthly


Base Rent

--------------------------------------------------------------------------------

1 – 12

   $ 20.40    $ 41,420.50

13 – 24

   $ 21.00    $ 42,638.75

25 - 36

   $ 21.60    $ 43,857.00

37 - 48

   $ 22.32    $ 45,318.90

49 - 60

   $ 23.00    $ 46,699.58

61 - 72

   $ 23.76    $ 48,242.70

 

  1.04 “Tenant’s Pro Rata Share”: 6.2217%.

 

Tenant’s Monthly Expense and Tax Payment: Tenant’s Pro Rata Share of the monthly
estimated Expenses and monthly estimated Taxes (as more fully described in, and
subject to adjustment as described in, Exhibit B attached hereto).

 

For purposes of determining Tenant’s Pro Rata Share, and as used throughout
Exhibit B of this Lease, the “Building” shall mean, collectively, the 3 office
buildings located at 25 Metro Drive, 101 Metro Drive, and 181 Metro Drive, all
located in San Jose, California, it being understood and agreed that all of the
foregoing buildings, collectively, are treated as a single building for purposes
of obtaining or providing services or otherwise determining Expenses and/or
Taxes. In calculating Tenant’s Pro Rata Share of Expenses and/or Taxes with
respect to the Premises, the “Rentable Square Footage of the Building” described
in Section 1.01 above reflects the combined rentable area in the foregoing
buildings, collectively, and “Tenant’s Pro Rata Share” with respect to the
Premises, as described above, is based upon the foregoing Rentable Square
Footage of the Building. However, notwithstanding the foregoing, if one or more
buildings are removed from the group of buildings comprising the Building, as
described above in this Section, whether as a result of a sale or demolition of
the building(s) or otherwise, or if one or more buildings owned by Landlord are
added to the group of buildings comprising the Building, as described above in
this Section, then the definition of “Building” and the “Rentable Square Footage
of the Building”, as described in this Section, and “Tenant’s Pro Rata Share”
with respect to the Premises, shall be appropriately modified or adjusted to
reflect the deletion or addition of such buildings, and, if Tenant’s Pro Rata
Share of Expenses and /or Taxes with respect to the Premises is based upon
increases in Expenses and /or Taxes over a Base Year, then Expenses and /or
Taxes for the Base Year shall be restated on a going forward basis effective as
of the date such buildings are deleted or added to the definition of Building as
described in this Section.

 

  1.05 “Base Year” for Taxes and Expenses (defined in Exhibit B): 2004.

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

  1.06 “Term”: A period of 72 months and 0 days. The Term shall commence on
March 1, 2004 (the “Commencement Date”) and, unless terminated early in
accordance with this Lease, end on February 28, 2010 (the “Termination Date”).
Notwithstanding the foregoing, in the event Tenant is unable to obtain an
over-the-counter permit for constructing the Initial Alterations (as defined in
Exhibit C) from the City of San Jose, the Commencement Date shall be adjusted
from March 1, 2004 to March 15, 2004 and the Termination Date shall be adjusted
from February 28, 2010 to March 14, 2010. If Tenant is unable to substantially
complete (as defined below) its construction of the Initial Alterations by March
1, 2004 for any reason other than the negligence or intentional misconduct of
Tenant, then the Commencement Date shall be adjusted by one day for every day
that such substantial completion is delayed, provided that in no event shall the
Commencement Date be later than March 15, 2003; and further provided that if any
such adjustment is made, the Termination Date shall also be adjusted from
February 28, 2010 by the number of days that the Commencement Date is adjusted
as provided herein. The Initial Alterations shall be deemed to be “substantially
complete” on the date that the Initial Alterations are completed sufficiently to
permit a reasonable user to occupy the Premises (subject to the completion of
any details of construction, mechanical adjustment or any other similar matter,
the non-completion of which does not materially interfere with Tenant’s use of
the Premises). Notwithstanding the foregoing, if the Termination Date, as
determined herein, does not occur on the last day of a calendar month, the Term
shall be deemed automatically extended by the number of days necessary to cause
the Termination Date to occur on the last day of the last calendar month of the
Term. Tenant shall pay Base Rent and Additional Rent for such additional days at
the same rate payable for the portion of the last calendar month immediately
preceding such extension.

 

  1.07 Allowance(s): $365,475.00, as more fully described in the Work Letter
attached hereto as Exhibit C.”

 

  1.08 “Security Deposit”: $96,485.40, as more fully described in Section 6.

 

  1.09 “Guarantor(s)”: As of the date of this Lease, there is no Guarantor.

 

  1.10 “Broker(s)”: CRESA PARTNERS, (“Tenant’s Broker”), which represented
Tenant in connection with this transaction.

 

  1.11 “Permitted Use”: General office, as modified by Exhibit H attached
hereto.

 

  1.12 “Notice Address(es)”:

 

Landlord:

  Tenant:

CA-Metro Plaza Limited Partnership

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California 95110

Attention: Metro Plaza Property Manger

 

Captiva Software Corporation

25 Metro Drive

Suite 400

San Jose, California 95110

 

A copy of any notices to Landlord shall be sent to Equity Office, One Market
Street, Spear Tower, Suite 600, San Francisco, CA 94105, Attn: San Jose Regional
Counsel.

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 7:00 a.m.
to 7:00 p.m. on Business Days.

 

  1.14 Intentionally omitted.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

2. Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

3. Adjustment of Commencement Date; Possession.

 

  3.01. Intentionally omitted.

 

3.02 The Premises are accepted by Tenant in “as is” condition and configuration
without any representations or warranties by Landlord unless expressly set forth
in this Lease. However, notwithstanding the foregoing, Landlord agrees that it
will deliver the Premises vacant and in broom clean condition. Further, Landlord
agrees that the Base Building electrical, HVAC and plumbing systems forming part
of the Common Areas shall be in good working order up to the demising walls of
the Premises. If such systems are not in good working order as of the date the
Premises are delivered to Tenant, and Tenant notifies Landlord in writing within
7 business days after the Commencement Date of any defects, then Landlord shall
be responsible for repairing or restoring the same. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant is in possession of
the Premises for the sole purpose of constructing the Initial Alterations (as
defined in Exhibit C).

 

4. Rent.

 

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term, and
the first monthly installment of Additional Rent for Expenses and Taxes, shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 business days for the first 4 late payments of Rent in a
calendar year. In addition, past due Rent shall accrue interest at 12% per
annum. Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. Rent for any partial
month during the Term shall be prorated. No endorsement or statement on a check
or letter accompanying payment shall be considered an accord and satisfaction.
Tenant’s covenant to pay Rent is independent of every other covenant in this
Lease.

 

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5. Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9). As of the date hereof, Landlord has not
received notice from any governmental agencies that the Building is in violation
of Title III of the Americans with Disabilities Act.

 

March 9, 2004

         

Matter ID Number: 11424

   3     



--------------------------------------------------------------------------------

6. Security Deposit.

 

The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any Default (defined in Section 18) by Tenant. If Landlord uses
any portion of the Security Deposit, Tenant shall, within 5 business days after
demand, restore the Security Deposit to its original amount. Landlord shall
return any unapplied portion of the Security Deposit to Tenant within 45 days
after the later to occur of: (a) determination of the final Rent due from
Tenant; or (b) the later to occur of the Termination Date or the date Tenant
surrenders the Premises to Landlord in compliance with Section 25. Landlord may
assign the Security Deposit to a successor or transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of Section
1950.7 of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect.

 

Subject to the remaining terms of this Section 6, and provided Tenant has timely
paid all Rent due under this Lease during the 12 month period immediately
preceding the effective date of any reduction of the Security Deposit, Tenant
shall have the right to reduce the amount of the Security Deposit so that the
new Security Deposit amount will be as follows: $48,242.70 effective as of the
date that Tenant has achieved and sustained 5 consecutive quarters of
profitability (commencing on or after December 31, 2003), as determined by using
generally accepted accounting principles, and in addition to the foregoing 5
consecutive quarters of profitability, provided that Tenant has maintained and
continues to maintain, a liquidity ration of 1.4 to 1, which is a ratio of
current assets to current liabilities, as determined by Landlord’s credit review
department. Notwithstanding anything to the contrary contained herein, if Tenant
has been in default under this Lease at any time prior to the effective date of
any reduction of the Security Deposit and Tenant has failed to cure such default
within any applicable cure period, then Tenant shall have no further right to
reduce the amount of the Security Deposit as described herein.

 

If Tenant is entitled to a reduction in the Security Deposit, Tenant shall
provide Landlord with written notice requesting that the Security Deposit be
reduced as provided above (the “Reduction Notice”). If Tenant provides Landlord
with a Reduction Notice, and Tenant is entitled to reduce the Security Deposit
as provided herein, Landlord shall refund the applicable portion of the Security
Deposit to Tenant within 45 days after the later to occur of (a) Landlord’s
receipt of the Reduction Notice, or (b) the date upon which Tenant is entitled
to a reduction in the Security Deposit as provided above.

 

7. Building Services.

 

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours. Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service and providing such prior notice
as is reasonably specified by Landlord; (c) standard janitorial service on
Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.

 

7.02 Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (a) through inclusion in Expenses (except as provided
for excess usage); (b) by a separate charge payable by Tenant to Landlord; or
(c) by separate charge billed by the applicable utility company and payable
directly by Tenant. Without the consent of Landlord, Tenant’s use of electrical
service shall not exceed, either in voltage, rated capacity, use beyond Building
Service Hours or overall load, that which Landlord reasonably deems to be
standard for the Building. Landlord shall have the right to measure electrical
usage by commonly accepted methods. If it is determined that Tenant is using
excess electricity, Tenant shall pay Landlord for the cost of such excess
electrical usage as Additional Rent.

 

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in Section
26.03) (collectively a “Service Failure”) shall not render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 3 consecutive Business Days as a
result of a Service Failure that is reasonably within the control of Landlord to
correct, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the 4th
consecutive

 

March 9, 2004

         

Matter ID Number: 11424

   4     



--------------------------------------------------------------------------------

Business Day of the Service Failure and ending on the day the service has been
restored. If the entire Premises have not been rendered untenantable by the
Service Failure, the amount of abatement shall be equitably prorated.

 

8. Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Initial Alterations (to
the extent that same were not approved in writing by Landlord at the time of
their construction) or Alterations that, in Landlord’s reasonable judgment, are
of a nature that would require removal and repair costs that are materially in
excess of the removal and repair costs associated with standard office
improvements (collectively referred to as “Required Removables”). Required
Removables shall include, without limitation, internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications. The designated Required Removables shall be
removed by Tenant before the Termination Date. Tenant shall repair damage caused
by the installation or removal of Required Removables. If Tenant fails to
perform its obligations in a timely manner, Landlord may perform such work at
Tenant’s expense. Tenant, at the time it requests approval for a proposed
Alteration, may request in writing that Landlord advise Tenant whether the
Alteration or any portion of the Alteration is a Required Removable. Within 10
days after receipt of Tenant’s request, Landlord shall advise Tenant in writing
as to which portions of the Alteration are Required Removables.

 

9. Repairs and Alterations.

 

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant (collectively, “Cable”); (f)
supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and (g)
Alterations. To the extent Landlord is not reimbursed by insurance proceeds,
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant Related Parties and their respective
contractors and vendors. If Tenant fails to make any repairs to the Premises for
more than 15 days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs, and Tenant shall pay
the reasonable cost of the repairs, together with an administrative charge in an
amount equal to 10% of the cost of the repairs.

 

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building; (b)
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Building in general; (c) Common Areas; (d) roof of the Building; (e)
exterior windows of the Building; and (f) elevators serving the Building.
Landlord shall promptly make repairs for which Landlord is responsible. Tenant
hereby waives any and all rights under and benefits of subsection 1 of Section
1932, and Sections 1941 and 1942 of the California Civil Code, or any similar or
successor Laws now or hereinafter in effect.

 

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic
Alterations which fee shall be equal to $70 per hour for all hours reasonably
estimated by Landlord to have been spent by Landlord personnel in Landlord’s
review,

 

March 9, 2004

         

Matter ID Number: 11424

   5     



--------------------------------------------------------------------------------

oversight and coordination of the Alterations. The foregoing fee shall not apply
to the Initial Alterations, as these are defined in Exhibit C attached hereto.
Upon completion, Tenant shall furnish “as-built” plans for non-Cosmetic
Alterations, completion affidavits and full and final waivers of lien.
Landlord’s approval of an Alteration shall not be deemed a representation by
Landlord that the Alteration complies with Law.

 

10. Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11. Assignment and Subletting.

 

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity which controls the voting shares/rights of Tenant changes at any time,
such change of ownership or control shall constitute a Transfer unless Tenant is
an entity whose outstanding stock is listed on a recognized securities exchange
or if at least 80% of its voting stock is owned by another entity, the voting
stock of which is so listed. Tenant hereby waives the provisions of Section
1995.310 of the California Civil Code, or any similar or successor Laws, now or
hereinafter in effect, and all other remedies, including, without limitation,
any right at law or equity to terminate this Lease, on its own behalf and, to
the extent permitted under all applicable Laws, on behalf of the proposed
transferee. Any attempted Transfer in violation of this Section is voidable by
Landlord. In no event shall any Transfer, including a Permitted Transfer,
release or relieve Tenant from any obligation under this Lease.

 

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord; (b)
reasonably refuse to consent to the Transfer in writing; or (c) in the event of
an assignment of this Lease or subletting of more than 20% of the Rentable Area
of the Premises for more than 50% of the remaining Term (excluding unexercised
options), recapture the portion of the Premises that Tenant is proposing to
Transfer. If Landlord exercises its right to recapture, this Lease shall
automatically be amended (or terminated if the entire Premises is being assigned
or sublet) to delete the applicable portion of the Premises effective on the
proposed effective date of the Transfer. Tenant shall pay Landlord a review fee
of $1,500.00 for Landlord’s review of any Permitted Transfer or requested
Transfer.

 

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, any reasonable broker’s commissions and reasonable
attorney’s fees directly incurred by Tenant attributable to the Transfer. If
Tenant is in Default, Landlord may require that all sublease payments be made
directly to Landlord, in which case Tenant shall receive a credit against Rent
in the amount of Tenant’s share of payments received by Landlord.

 

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.

 

March 9, 2004

         

Matter ID Number: 11424

   6     



--------------------------------------------------------------------------------

12. Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.

 

13. Indemnity and Waiver of Claims.

 

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Section 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties, (c) the bursting or leaking of any tank, water closet, drain or other
pipe, (d) the inadequacy or failure of any security services, personnel or
equipment, or (e) any matter not within the reasonable control of Landlord.
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant shall indemnify, defend and hold
Landlord and Landlord Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against Landlord
or any of the Landlord Related Parties by any third party and arising out of or
in connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees. Except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.

 

14. Insurance.

 

Tenant shall maintain the following insurance (“Tenant’s Insurance”): (a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Perils form, with coverage for broad form water damage including
earthquake sprinkler leakage, at replacement cost value and with a replacement
cost endorsement covering all of Tenant’s business and trade fixtures,
equipment, movable partitions, furniture, merchandise and other personal
property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the managing agent for the Building (or any
successor), EOP Operating Limited Partnership, Equity Office Properties Trust
and their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear. All policies of
Tenant’s Insurance shall contain endorsements that the insurer(s) shall give
Landlord and its designees at least 30 days’ advance written notice of any
cancellation, termination, material change or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance evidencing Tenant’s Insurance
prior to the earlier to occur of the Commencement Date or the date Tenant is
provided with possession of the Premises, and thereafter as necessary to assure
that Landlord always has current certificates evidencing Tenant’s Insurance. So
long as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord.

 

15. Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

 

March 9, 2004

         

Matter ID Number: 11424

   7     



--------------------------------------------------------------------------------

16. Casualty Damage.

 

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete (as defined
herein) the repair and restoration of the Premises and any Common Areas
necessary to provide access to the Premises (“Completion Estimate”). If the
Completion Estimate indicates that the Premises or any Common Areas necessary to
provide access to the Premises cannot be made tenantable within 270 days from
the date the repair is started, then either party shall have the right to
terminate this Lease upon written notice to the other within 10 days after
receipt of the Completion Estimate. Tenant, however, shall not have the right to
terminate this Lease if the Casualty was caused by the negligence or intentional
misconduct of Tenant or any Tenant Related Parties. In addition, Landlord, by
notice to Tenant within 90 days after the date of the Casualty, shall have the
right to terminate this Lease if: (1) the Premises have been materially damaged
and there is less than 2 years of the Term remaining on the date of the
Casualty; (2) any Mortgagee requires that the insurance proceeds be applied to
the payment of the mortgage debt; or (3) a material uninsured loss to the
Building occurs. “Substantially Complete” shall mean that all work that Landlord
is obligated to perform has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.

 

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord’s commencement of repairs. Within 15 days
of demand, Tenant shall also pay Landlord for any additional excess costs that
are determined during the performance of the repairs. Landlord shall not be
liable for any inconvenience to Tenant, or injury to Tenant’s business resulting
in any way from the Casualty or the repair thereof. Provided that Tenant is not
in Default, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.

 

16.03 The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

17. Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 

March 9, 2004

         

Matter ID Number: 11424

   8     



--------------------------------------------------------------------------------

18. Events of Default.

 

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 3 days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 10 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 10 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days and diligently pursues the cure to completion; (c)
Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors, makes an assignment for the benefit of creditors, admits in writing
its inability to pay its debts when due or forfeits or loses its right to
conduct business; (d) the leasehold estate is taken by process or operation of
Law; (e) in the case of any ground floor or retail Tenant, Tenant does not take
possession of or abandons or vacates all or any portion of the Premises; or (f)
Tenant is in default beyond any notice and cure period under any other lease or
agreement with Landlord at the Building or Property. If Landlord provides Tenant
with notice of Tenant’s failure to comply with any specific, material (and
non-monetary) provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies.

 

19.01 Upon the occurrence of any Default under this Lease, whether enumerated in
Section 18 or not, Landlord shall have the option to pursue any one or more of
the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable law):

 

  (a) Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

  (i) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

 

  (ii) The Worth at the Time of Award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

  (iii) The Worth at the Time of Award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

  (iv) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

  (v) All such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (iii), above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

 

  (b) Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

  (c)

Notwithstanding Landlord’s exercise of the remedy described in California Civil
Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord

 

March 9, 2004

         

Matter ID Number: 11424

   9     



--------------------------------------------------------------------------------

 

may elect in writing, to terminate this Lease and Tenant’s right to possession
of the Premises and recover an award of damages as provided above in Paragraph
19.01(a).

 

19.02 The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.03 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.

 

19.04 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

19.05 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

 

19.06 This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

20. Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT. FOR PURPOSES HEREOF,
“INTEREST OF LANDLORD IN THE PROPERTY” SHALL INCLUDE RENTS DUE FROM TENANTS,
INSURANCE PROCEEDS, AND PROCEEDS FROM CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS
(PRIOR TO THE DISTRIBUTION OF SAME TO ANY PARTNER OR SHAREHOLDER LF LANDLORD OR
ANY OTHER THIRD PARTY).

 

21. Relocation.

 

If Landlord shall reasonably determine that it is necessary due to structural or
environmental issues at the building, Landlord, at its expense, at any time
before or during the Term, may relocate Tenant from the Premises to space of
reasonably comparable size and utility (including the ratio of private offices
and conference rooms, finish levels, wear and tear, similar IT network
technology and telecommunications, etc.) (“Relocation Space”) within the
Building or adjacent buildings within the same project upon 60 days’ prior
written notice to Tenant. From and after the date of the relocation, the Base
Rent and Tenant’s Pro Rata Share shall be adjusted based on the rentable square
footage of the Relocation Space, provided that the total monthly Base Rent for
the Relocation Space shall in no event exceed the total monthly Base Rent for
the premises prior to the relocation. Landlord shall pay Tenant’s

 

March 9, 2004

         

Matter ID Number: 11424

   10     



--------------------------------------------------------------------------------

reasonable costs of relocation, including all costs for moving Tenant’s
furniture, equipment, supplies and other personal property, as well as the cost
of printing and distributing change of address notices to Tenant’s customers and
one month’s supply of stationery showing the new address. Landlord shall also
reimburse Tenant for the reasonable cost to install and connect
telecommunication and data cabling in the Relocation Space in the manner and to
the extent such cabling existed in the Premises prior to the relocation and
shall, in addition, pay Tenant a relocation fee equal to 10% of all costs
reimbursed to Tenant by Landlord under this Section 21. Notwithstanding the
foregoing, if Landlord provides Tenant with a notice of relocation and Tenant,
in its reasonable judgment, determines that the Relocation Space is not
comparable to the Premises, Tenant shall have the right to terminate this Lease
by giving written notice of termination to Landlord within 10 days after the
date of Landlord’s notice of relocation to Tenant. Tenant’s notice of
termination shall set forth the reasons why Tenant believes the Relocation Space
is not comparable to the Premises. Such termination shall be effective 60 days
after the date of Landlord’s notice of relocation, provided that Landlord,
within 10 days after receipt of Tenant’s notice of termination, shall have the
right to withdraw its notice of relocation. In such event, this Lease shall
continue in full force and effect as if Landlord had never provided Tenant with
a notice of relocation.

 

22. Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of an
at will tenancy, subject to termination at any time by either party by 30 days
prior written notice to the other party. Tenant’s occupancy shall be subject to
all the terms and provisions of this Lease, and Tenant shall pay an amount (on a
per month basis without reduction for partial months during the holdover) equal
to 150% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within 15
days after notice from Landlord, Tenant shall be liable for all damages that
Landlord suffers from the holdover.

 

23. Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.

 

24. Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

25. Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises

 

March 9, 2004

         

Matter ID Number: 11424

   11     



--------------------------------------------------------------------------------

or storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.

 

26. Miscellaneous.

 

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the State of California and Landlord and Tenant hereby irrevocably consent to
the jurisdiction and proper venue of such state or commonwealth. If any term or
provision of this Lease shall to any extent be void or unenforceable, the
remainder of this Lease shall not be affected. If there is more than one Tenant
or if Tenant is comprised of more than one party or entity, the obligations
imposed upon Tenant shall be joint and several obligations of all the parties
and entities, and requests or demands from any one person or entity comprising
Tenant shall be deemed to have been made by all such persons or entities.
Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, among the individuals or entities identified on
any list compiled pursuant to Executive Order 13224 for the purpose of
identifying suspected terrorists.

 

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), and
if the party required to take such action is not in material breach of this
Lease, the period of time for the performance of such action shall be extended
by the number of days that the performance is actually delayed due to strikes,
acts of God, shortages of labor or materials, war, terrorist acts, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”).

 

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Tenant’s
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Parties harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease. Equity Office Properties Management Corp. (“EOPMC”)
is an affiliate of Landlord and represents only the Landlord in this
transaction. Any assistance rendered by any agent or employee of EOPMC in
connection with this Lease or any subsequent amendment or modification hereto
has been or will be made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

 

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

 

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not

 

March 9, 2004

         

Matter ID Number: 11424

   12     



--------------------------------------------------------------------------------

contained in this Lease. This Lease may be modified only by a written agreement
signed by an authorized representative of Landlord and Tenant.

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:

 

CA-METRO PLAZA LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:     EOM GP, L.L.C., a Delaware limited liability company, its general
partner     By:   Equity Office Management, L.L.C., a Delaware limited liability
company, its non-member manager     By:       /s/    JOHN W. PETERSEN          
         

--------------------------------------------------------------------------------

    Name:       John W. Petersen            

--------------------------------------------------------------------------------

    Title:       Regional Senior Vice President            

--------------------------------------------------------------------------------

 

TENANT:

 

CAPTIVE SOFTWARE CORPORATION, a Delaware corporation

 

By:       /s/    RICK RUSSO                

--------------------------------------------------------------------------------

Name:       Rick Russo        

--------------------------------------------------------------------------------

Title:       CFO        

--------------------------------------------------------------------------------

By:       /s/    BRADFORD WELLER                

--------------------------------------------------------------------------------

Name:       Bradford Weller        

--------------------------------------------------------------------------------

Title:       General Counsel        

--------------------------------------------------------------------------------

       

77-0104275

--------------------------------------------------------------------------------

Tenant’s Tax ID Number (SSN or FEIN)

 

March 9, 2004

         

Matter ID Number: 11424

   13     



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

EXHIBIT B

 

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between CA-METRO
PLAZA LIMITED PARTNERSHIP (“Landlord”) and CAPTIVA SOFTWARE CORPORATION
(“Tenant”) for space in the Building located at 25 Metro Drive, San Jose,
California.

 

1. Payments.

 

1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

 

1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

 

2. Expenses.

 

2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits; (b)
management fees; (c) the cost of equipping, staffing and operating an on-site
and/or off-site management office for the Building, provided if the management
office services one or more other buildings or properties, the shared costs and
expenses of equipping, staffing and operating such management office(s) shall be
equitably prorated and apportioned between the Building and the other buildings
or properties; (d) accounting costs; (e) the cost of services; (f) rental and
purchase cost of parts, supplies, tools and equipment; (g) insurance premiums
and deductibles; (h) electricity, gas and other utility costs; and (i) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord. The amortized cost of
capital improvements may, at Landlord’s option, include actual or imputed
interest at the rate that Landlord would reasonably be required to pay to
finance the cost of the capital improvement. “Payback Period” means the
reasonably estimated period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be compensated for any services under this Lease. If
Landlord incurs Expenses for the Building or Property together with one or more
other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise, the shared costs and expenses
shall be equitably prorated and apportioned between the Building and Property
and the other buildings or properties.

 

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds;

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

costs in connection with leasing space in the Building, including brokerage
commissions; lease concessions, rental abatements and construction allowances
granted to specific tenants; costs incurred in connection with the sale,
financing or refinancing of the Building; fines, interest and penalties incurred
due to the late payment of Taxes or Expenses; organizational expenses associated
with the creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.

 

2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

 

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

 

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the 365
day period described above, Tenant shall be deemed to have approved Landlord’s
statement of Expenses and shall be barred from raising any claims regarding the
Expenses for that year. The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between CA-METRO
PLAZA LIMITED PARTNERSHIP (“Landlord”) and CAPTIVA SOFTWARE CORPORATION
(“Tenant”) for space in the Building located at 25 Metro Drive, San Jose,
California.

 

As used in this Workletter, the “Premises” shall be deemed to mean the Premises,
as initially defined in the attached Lease.

 

I. Alterations and Allowance.

 

  A. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit is attached and
all prepaid rental and security deposits required under such agreement, shall
have the right to perform alterations and improvements in the Premises (the
“Initial Alterations”). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Initial Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Section 9 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Alterations and the contractors to
be retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (i) does not have trade references reasonably acceptable to Landlord,
(ii) does not maintain insurance as required pursuant to the terms of this
Lease, (iii) does not have the ability to be bonded for the work in an amount of
no less than 150% of the total estimated cost of the Initial Alterations, (iv)
does not provide current financial statements reasonably acceptable to Landlord,
or (v) is not licensed as a contractor in the state/municipality in which the
Premises is located. Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor. Landlord hereby acknowledges and agrees that it has
received information from Tenant, which Tenant represents is true and accurate,
and subject to such representation, Tenant has approved Hollander Knight as the
general contractor for the Initial Alterations. [NOTE: LANDLORD HAS NOT RECEIVED
INFORMATION FOR THIS APPROVAL AND MUST RECEIVE IT AND APPROVE THIS CONTRACTOR
PRIOR TO LEASE EXECUTION IN ORDER TO INCLUDE THIS APPROVAL].

 

  B. Provided Tenant is not in default, Landlord agrees to contribute the sum of
$365,475.00 (which has been calculated at the rate of $15.00 per rentable square
foot of the Premises) (the “Allowance”) toward the cost of performing the
Initial Alterations, including all hard and soft costs, including, Telco, voice,
data, fiber and T-1 cabling and for preparing design and construction documents
and mechanical and electrical plans, architectural fees and Tenant’s out of
pocket moving costs incurred in moving into the Premises. The Allowance shall be
paid to Tenant or, at Landlord’s option, to the order of the general contractor
that performed the Initial Alterations, within 30 days following receipt by
Landlord of (1) receipted bills covering all labor and materials expended and
used in the Initial Alterations; (2) a sworn contractor’s affidavit from the
general contractor and a request to disburse from Tenant containing an approval
by Tenant of the work done; (3) full and final waivers of lien; (4) as-built
plans of the Initial Alterations; and (5) the certification of Tenant and its
architect that the Initial Alterations have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws, codes and ordinances. The Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

 

  C. Tenant shall be responsible for all applicable state sales or use taxes, if
any, payable in connection with the Initial Alterations and/or Allowance.

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

  D. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. Any portion of the
Allowance which exceeds the cost of the Landlord Work (“Unused Allowance”),
Landlord shall apply against the next subsequent installments of Base Rent and
Additional Rent due and payable under this Lease.

 

  E. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.

 

  E. This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

EXHIBIT D

 

INTENTIONALLY OMITTED

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees shall be
paid for by Tenant and Landlord shall not be responsible for the damage.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and the Property, its occupants, entry, use and
contents. Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22.

Deliveries to and from the Premises shall be made only at the times in the areas
and through the entrances and exits reasonably designated by Landlord. Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

 

premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

March 9, 2004

         

Matter ID Number: 11424

   3     



--------------------------------------------------------------------------------

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between CA-METRO
PLAZA LIMITED PARTNERSHIP (“Landlord”) and CAPTIVA SOFTWARE CORPORATION
(“Tenant”) for space in the Building located at 25 Metro Drive, San Jose,
California.

 

1. Ground Lease. Tenant acknowledges and agrees that Landlord leases the land
underlying the project (as referenced in Section 1.01 of this Lease) pursuant to
a ground lease (the “Ground Lease”) under which Landlord currently is the lessee
and the lessor. Tenant agrees that in the event of any merger of the ground
leasehold interest with fee ownership of the Premises or other termination of
the Ground Lease relating to the Premises, the Lease shall not be terminated or
destroyed by the application of the doctrine of merger and the Lease shall
continue in full force and effect notwithstanding any such merger or other
termination, subject to the terms of Section 23 of this Lease.

 

2. Grant of Option; Conditions. Tenant shall have the right to extend the Term
(the “Renewal Option”) for one additional period of 5 years commencing on the
day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

  1. Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 12 full calendar months prior to the expiration of the initial Term and not
more than 15 full calendar months prior to the expiration of the initial Term;
and

 

  2. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  3. No part of the Premises is sublet (other than pursuant to a Permitted
Transfer, as defined in Article XII of the Lease) at the time that Tenant
delivers its Initial Renewal Notice or at the time Tenant delivers its Binding
Notice; and

 

  4. The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Article XII of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  B. Terms Applicable to Premises During Renewal Term.

 

  1. The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Renewal Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Article IV of the Lease.

 

  2. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Renewal Term in accordance with Article IV of the Lease, and the
manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

 

  C.

Procedure for Determining Prevailing Market. Within 30 days after receipt of
Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the applicable
Base Rent rate for the Premises for the Renewal Term. Tenant, within 15 days
after the date on which Landlord advises Tenant of the applicable Base Rent rate
for the Renewal Term, shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

 

Market rate for the Premises, such agreement shall be reflected in a written
agreement between Landlord and Tenant, whether in a letter or otherwise, and
Landlord and Tenant shall enter into the Renewal Amendment in accordance with
the terms and conditions hereof. Notwithstanding the foregoing, if Landlord and
Tenant are unable to agree upon the Prevailing Market rate for the Premises
within 30 days after the date Tenant provides Landlord with the Rejection
Notice, Tenant’s Renewal Option shall be deemed to be null and void and of no
force and effect.

 

  D. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

  E. Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

3. Acceleration Option.

 

  A. Tenant shall have the right to accelerate the Termination Date
(“Acceleration Option”) of the Lease, with respect to the entire Premises only,
during any of the following 3 periods: (i) the beginning of the 37th month of
the Term (the “First Termination Option”), (ii) the beginning of the 49th month
of the Term (the “Second Termination Option”), and (iii) beginning of the 61st
month of the Term (the “Third Termination Option”) (collectively, the
“Accelerated Termination Date”), if:

 

  1. Tenant is not in default under the Lease at the date Tenant provides
Landlord with an Acceleration Notice (hereinafter defined); and

 

  2. no part of the Premises is sublet for a term extending past the Accelerated
Termination Date; and

 

  3. the Lease has not been assigned; and

 

  4. Landlord receives notice of acceleration (“Acceleration Notice”) not less
than 9 full calendar months prior to the Accelerated Termination Date.

 

  B. If Tenant exercises its Acceleration Option, Tenant, simultaneously with
delivery of the Acceleration Notice shall pay to Landlord a sum, based on the
following schedule: if Tenant exercises the First Termination Option, Tenant
shall pay a sum equal to 3 months’ of Tenant’s Base Rent for the last 3 months
of the Term plus 3 months’ of Tenant’s Prorata Share of Expenses and Taxes; if
Tenant exercises the Second Termination Option, Tenant shall pay a sum equal to
2 months’ of Tenant’s Base Rent for the last 2 months of the Term plus 2 months’
of Tenant’s Prorata Share of Expenses and Taxes; and if Tenant exercises the
Third Termination Option, Tenant shall pay the sum equal to 1 month of Tenant’s
Base Rent for the last month of the Term plus 1 month of Tenant’s Prorata Share
of Expenses and Taxes (collectively, the “Acceleration Fee”) as a fee in
connection with the acceleration of the Termination Date and not as a penalty,
provided that the Acceleration Fee shall be increased by an amount equal to the
unamortized portion of any concessions, commissions, allowances or other
expenses incurred by Landlord in connection with any additional space leased by
Tenant that is subject to acceleration hereunder. Tenant shall remain liable for
all Base Rent, Additional Rent and other sums due under the Lease up to and
including the Accelerated Termination Date even though billings for such may
occur subsequent to the Accelerated Termination Date

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

  C. If Tenant, subsequent to providing Landlord with an Acceleration Notice,
defaults in any of the provisions of this Lease (including, without limitation,
a failure to pay any installment of the Acceleration Fee due hereunder),
Landlord, at its option, may (i) declare Tenant’s exercise of the Acceleration
Option to be null and void, and any Acceleration Fee paid to Landlord shall be
returned to Tenant, after first applying such Acceleration Fee against any past
due Rent under the Lease, or (ii) continue to honor Tenant’s exercise of its
Acceleration Option, in which case, Tenant shall remain liable for the payment
of the Acceleration Fee and for all Base Rent, Additional Rent and other sums
due under the Lease up to and including the Accelerated Termination Date even
though billings for such may occur subsequent to the Accelerated Termination
Date.

 

  D. As of the date Tenant provides Landlord with an Acceleration Notice, any
unexercised rights or options of Tenant to renew the Term of the Lease or to
expand the Premises (whether expansion options, rights of first or second
refusal, rights of first or second offer, or other similar rights), and any
outstanding tenant improvement allowance not claimed and properly utilized by
Tenant in accordance with the Lease as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect.

 

  E. Notwithstanding the foregoing, Tenant may exercise any one of Tenant’s
Termination Rights contained herein and not be required to pay a termination fee
provided that (i) Tenant relocates to another property in the San Jose
metropolitan region owned by Landlord and further provided (ii) Tenant leases
space at said property with a rentable square footage greater than the rentable
square footage of the Premises.

 

  F. The Acceleration Option is personal to Tenant and may not be assigned or
transferred.

 

March 9, 2004

         

Matter ID Number: 11424

   3     



--------------------------------------------------------------------------------

EXHIBIT G

 

PARKING AGREEMENT

 

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Lease by and between CA-METRO PLAZA LIMITED PARTNERSHIP (“Landlord”) and CAPTIVA
SOFTWARE CORPORATION (“Tenant”) for space in the Building located at 25 Metro
Drive, San Jose, California.

 

1. The capitalized terms used in this Parking Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Parking Agreement. In the event of
any conflict between the Lease and this Parking Agreement, the latter shall
control.

 

2. During the initial Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 98 non-reserved parking spaces and 0
reserved parking spaces in the parking facility servicing the Building (“Parking
Facility”). During the initial Term, Tenant shall pay in advance, concurrent
with Tenant’s payment of monthly Base Rent, the prevailing monthly charges
established from time to time for parking in the Parking Facility. Such charges
shall be payable to Landlord or such other entity as designated by Landlord, and
shall be sent to the address Landlord designates from time to time. The initial
charge for such parking spaces is $0.00 per non-reserved parking pass, per
month, and $0.00 per reserved parking pass, per month. No deductions from the
monthly charge shall be made for days on which the Parking Facility is not used
by Tenant. Tenant may, from time to time request additional parking spaces, and
if Landlord shall provide the same, such parking spaces shall be provided and
used on a month-to-month basis, and otherwise on the foregoing terms and
provisions, and at such prevailing monthly parking charges as shall be
established from time to time.

 

3. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Facility. Landlord reserves the right to adopt, modify and
enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. The Rules set forth herein are currently
in effect. Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility.

 

4. Unless specified to the contrary above, the parking spaces hereunder shall be
provided on a non-designated “first-come, first-served” basis. Tenant
acknowledges that Landlord has no liability for claims arising through acts or
omissions of any independent operator of the Parking Facility. Landlord shall
have no liability whatsoever for any damage to items located in the Parking
Facility, nor for any personal injuries or death arising out of any matter
relating to the Parking Facility, and in all events, Tenant agrees to look first
to its insurance carrier and to require that Tenant’s employees look first to
their respective insurance carriers for payment of any losses sustained in
connection with any use of the Parking Facility. Tenant hereby waives on behalf
of its insurance carriers all rights of subrogation against Landlord or
Landlord’s agents. Landlord reserves the right to assign specific parking
spaces, and to reserve parking spaces for visitors, small cars, handicapped
persons and for other tenants, guests of tenants or other parties, which
assignment and reservation or spaces may be relocated as determined by Landlord
from time to time, and Tenant and persons designated by Tenant hereunder shall
not park in any location designated for such assigned or reserved parking
spaces. Tenant acknowledges that the Parking Facility may be closed entirely or
in part in order to make repairs or perform maintenance services, or to alter,
modify, re-stripe or renovate the Parking Facility, or if required by casualty,
strike, condemnation, act of God, governmental law or requirement or other
reason beyond the operator’s reasonable control. In such event, Landlord shall
refund any prepaid parking fee hereunder, prorated on a per diem basis.

 

5. If Tenant shall default under this Parking Agreement, the operator shall have
the right to remove from the Parking Facility any vehicles hereunder which shall
have been involved or shall have been owned or driven by parties involved in
causing such default, without liability therefor whatsoever. In addition, if
Tenant shall default under this Parking Agreement, Landlord shall have the right
to cancel this Parking Agreement on 10 days’ written notice, unless within such
10 day period, Tenant cures such default. If Tenant defaults with respect to the
same term or condition under this Parking Agreement more than 3 times during any
12 month period, and Landlord notifies Tenant thereof promptly after each such
default, the next default of such term or condition during the succeeding 12
month period, shall, at Landlord’s election, constitute an incurable default.
Such cancellation right shall be cumulative and in addition to any other rights
or remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Parking Agreement, and any default under this Parking
Agreement shall be a default under the Lease.

 

March 9, 2004

         

Matter ID Number: 11424

   1     



--------------------------------------------------------------------------------

RULES

 

  (i) Landlord reserves the right to establish and change Parking Facility hours
from time to time, although, as of the date of this Lease, Tenant shall have
access to the Parking Facility on a 24-hour basis, 7 days a week, subject to the
other terms of this Parking Agreement. Tenant shall not store or permit its
employees to store any automobiles in the Parking Facility without the prior
written consent of the operator. Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
Parking Facility, or on the Property. If it is necessary for Tenant or its
employees to leave an automobile in the Parking Facility overnight, Tenant shall
provide the operator with prior notice thereof designating the license plate
number and model of such automobile.

 

  (ii) Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

 

  (iii) All directional signs and arrows must be observed.

 

  (iv) The speed limit shall be 5 miles per hour.

 

  (v) Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.

 

  (vi) Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 

  (a) Areas not striped for parking

 

  (b) aisles

 

  (c) where “no parking” signs are posted

 

  (d) ramps

 

  (e) loading zones

 

  (vii) Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

 

  (viii) Monthly fees shall be payable in advance prior to the first day of each
month. Failure to do so will automatically cancel parking privileges and a
charge at the prevailing daily parking rate will be due. No deductions or
allowances from the monthly rate will be made for days on which the Parking
Facility is not used by Tenant or its designees.

 

  (ix) Parking Facility managers or attendants are not authorized to make or
allow any exceptions to these Rules.

 

  (x) Every parker is required to park and lock his/her own car.

 

  (xi) Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the Parking Facility manager
immediately. Any parking devices reported lost or stolen found on any authorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen passes and devices found by Tenant or its employees must be
reported to the office of the Parking Facility immediately.

 

  (xii) Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

 

  (xiii) Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.

 

6.

TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR TENANT’S
PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO TENANT’S
AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT) ARISING
FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY OR EXERCISE OF ANY
RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR DAMAGE RESULTS
FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION ON
LANDLORD’S LIABILITY UNDER THE

 

March 9, 2004

         

Matter ID Number: 11424

   2     



--------------------------------------------------------------------------------

 

PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO LOSS OR DAMAGE ARISING DIRECTLY
FROM LANDLORD’S WILLFUL MISCONDUCT.

 

7. Without limiting the provisions of Paragraph 6 above, Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant
arising as a result of parking in the Parking Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action. It is the intention of Tenant by this instrument, to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence.

 

8. The provisions of Section 20 of the Lease are hereby incorporated by
reference as if fully recited.

 

Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Facility and is fully aware of the legal
consequences of agreeing to this instrument.

 

March 9, 2004

         

Matter ID Number: 11424

   3     